  Case 9:17-cv-01199-TJM-DJS Document 31 Filed 02/03/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

ARNOLD BRYANT,

                                   Petitioner,

       v.                                                        9:17-CV-1199
                                                                 (TJM/DJS)


SUPERINTENDENT, EASTERN CORRECTIONAL
FACILITY,

                           Respondent.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge

                                    DECISION & ORDER

       Petitioner filed this habeas corpus petition pursuant to 28 U.S.C. § 2254, alleging

that his conviction in New York State court on drug charges violated his rights under the

United States Constitution and should be vacated. The Court referred the Complaint to

the Hon. Daniel J. Stewart, United States Magistrate Judge, for a Report-

Recommendation pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c).

       The Report-Recommendation, dated October 27, 2020, recom mends that the Court

dismiss and deny the petition. See dkt. # 27. Magistrate Judge Stewart finds that

Petitioner’s claims related to his grand jury proceedings are not cognizable in a habeas

corpus petition, that Petitioner has not demonstrated that his counsel operated under any

conflict-of-interest that rendered him ineffective, and that the record establishes that

Petitioner was not coerced into pleading guilty. Magistrate Judge Stewart also

                                               1
  Case 9:17-cv-01199-TJM-DJS Document 31 Filed 02/03/21 Page 2 of 3




recommends that the Court decline to issue a certificate of appealability, as no reasonable

jurist could disagree with the conclusion in his Report-Recommendation that Petitioner has

not made a substantial showing of a denial of his constitutional rights.

       Petitioner filed objections to the Report-Recommendation. See dkt. # 30. W hen a

party objects to a magistrate judge’s Report-Recommendation, the Court makes a “de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” See 28 U.S.C. § 636(b)(1). After such a

review, the Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. The judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions.” Id.

       Having reviewed the record de novo and having considered the other issues raised

in the Petitioner’s objections, this Court has determined to accept and adopt the

recommendation of Magistrate Judge Stewart for the reasons stated in the Report-

Recommendation.

       It is therefore ORDERED that Petitioner’s objections to the Report-

Recommendation of Magistrate Judge Stewart, dkt. # 30, are hereby OVERRULED. The

Report-Recommendation, dkt. # 27, is hereby ACCEPTED and ADOPTED. The petition

for a writ of habeas corpus is hereby DENIED and DISMISSED. The Court declines to

issue a certificate of appealability.



IT IS SO ORDERED.

Dated:February 3, 2021



                                              2
Case 9:17-cv-01199-TJM-DJS Document 31 Filed 02/03/21 Page 3 of 3




                                    3
